Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post Effective Amendment No.64 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.58 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) þ immediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. ¨ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. NestEgg NestEgg Target Date Funds March 1, 2011 Prospectus Institutional Class Class A Class C (Ticker/CUSIP) (Ticker/CUSIP) (Ticker/CUSIP) NestEgg Fund NECSX NECPX n/a n/a NestEgg 2020 Fund NETWX NETPX n/a n/a NestEgg 2030 Fund NETHX NEHPX n/a n/a NestEgg 2040 Fund NEFYX NEFPX NEJVX NestEgg 2050 Fund NEFTX NEFAX n/a n/a NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summaries for each Fund include (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) Portfolio Management; (5) Purchase and Sale Information; (6) Tax Information and (7) Financial Intermediary Compensation. FUND SUMMARY – NESTEGG FUND 2 FUND SUMMARY – NESTEGG 2020 FUND 9 FUND SUMMARY – NESTEGG 2030 FUND 16 FUND SUMMARY – NESTEGG 2040 FUND 23 FUND SUMMARY – NESTEGG 2050 FUND 30 MORE ABOUT THE FUNDS. 36 Additional Information About the Funds’ Investment Strategies. 36 Related Risks. 38 Fund Management 39 INVESTING WITH THE FUNDS. 41 Choosing a Class of Shares. 41 Opening an Account 44 Exchanging Shares. 45 Redeeming From Your Account 45 Other Shareholder Servicing Information. 47 Calculating Share Price. 50 Distribution and Service (12b-1) Fee Plan. 51 Dividends, Distributions and Taxes. 52 FINANCIAL HIGHLIGHTS. 53 SERVICE PROVIDERS. 59 NOTICE OF PRIVACY POLICY & PRACTICES. 60 ADDITIONAL INFORMATION Back cover 1 NestEgg Fund FUND SUMMARY – NESTEGG FUND Investment Objectives/Goals. The objective of the NestEgg Fund is to obtain the highest total return over time consistent with an emphasis on capital growth and income. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 41 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None 4.75% Maximum Deferred Sales Charge (Load) (as a percentage of the Net Asset Value purchase) None None Redemption Fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.60% 0.60% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.95% 0.95% Acquired Fund Fees and Expenses 0.02% 0.02% Total Annual Fund Operating Expenses 1.57% 2.07% Fee Waivers and Expense Reimbursements(1) -0.80% -0.80% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(1) 0.77% 1.27% (1) AIFS has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2012 in order to keep the Total Annual Fund Operating Expenses at 0.75% and 1.25% of the Fund’s average net assets for the Institutional Class Shares and Class A Shares, respectively. The contractual expense limitation does not apply to “Acquired Fund Fees and Expenses.” The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense cap. The expense limitation may be terminated only by approval of the Board of Trustees. 2 Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $ 79 $ 417 $ 779 $ 1,800 Class A Shares $ 598 $ 1,019 $ 1,465 $ 2,700 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance.During the most recent fiscal year, the NestEgg Fund’s portfolio turnover rate was 189% of the average value of its portfolio. Principal Investment Strategies, Risks and Performance. Principal Strategies. The Fund will pursue its objective by investing in a diversified portfolio of stocks, bonds, and cash. The Fund’s allocation is amongst three major asset classes, stocks, bonds, and cash, which will change over time in relation to its targetretirement date. The strategy of the Fund is to gradually reduce the potential market risk exposure over time by re-allocating the Fund’s assets amongst the major asset classes. The Fund’s allocation becomes more conservative as the Fund’s target year approaches and after it arrives. A fund with a shorter time horizon allocates more of its assets to fixed income and cash, while a fund with a longer time horizon allocates more of its assets to equity securities. Although the Adviser does not currently intend to do so, at some time in the future, the Fund may also seek to achieve its objective by investing in a set of underlying Master Portfolios each representing various asset classes and sectors which are representative of the Indexes the Fund seeks to replicate. If the Fund was to do this, it would bear a portion of the underlying portfolio’s expenses. Shareholders would be notified in advance in the event the Fund was to achieve its objective by investing through Master Portfolios. This Fund may interest investors who have short to medium time horizons, or investors who may be saving for a particular goal in life and may need to withdraw a substantial portion of their investment in, or around, the year 2010. Over a market cycle, approximately 40% of the equity portion of the Fund and typically less than 5% of the fixed income portion of the Fund will be held in securities outside the United States. 3 The Fund’s asset allocation will become more conservative over time by decreasing equity exposure as the Fund approaches its target date. The assets of the NestEgg Fund are expected to be rebalanced monthly. Fund Asset Allocation – as of December 31, 2010 Main types of securities the Fund may hold: Ø Common stocks of companies traded on major stock exchanges with varying market cap sizes (large, mid and small) and which represent both value and growth styles Ø Fixed income securities, both domestic and foreign with maturities ranging from one to 30 years and of at least investment grade quality (a rating of BBB+/Baa as rated by Standard & Poor’s Corporation or Moody’s Investor Services, Inc.) at the time of purchase Ø Short term money market securities Ø Exchange-traded funds (“ETFs”); to the extent the Fund invests in ETFs the Fund will pay the proportionate share of the underlying expenses of the ETF Ø Derivatives, such as options and futures Ø Both debt and equity instruments of foreign issuers Principal Risks. Before investing in the Fund, you should carefully consider your own investment goals, the amount of time you are willing to leave your money invested and the amount of risk you are willing to take. The Fund is subject to management risk and may not achieve its objective if the adviser’s expectations regarding particular securities or markets are not met. The principal value of an investor’s investment in the Fund is not guaranteed at any time, including in the target year designated in the Fund’s name as well as the years following the designated target date. A summary of the principal risks of investing in the Fund can be found below.
